Title: From Thomas Jefferson to William H. Cabell, 24 July 1807
From: Jefferson, Thomas
To: Cabell, William H.


                        
                            Sir
                     
                            Washington July 24. 07.
                        
                        Yours of the 20th. has been duly recieved. the relation in which we stand with the British naval force within
                            our waters is so new, that differences of opinion are not to be wondered at respecting the captives who are the subject of
                            your letter. are they insurgents against the authority of the laws? are they public enemies acting under the orders of
                            their sovereign? or will it be more correct to take their character from the act of Congress for the preservation of peace
                            in our harbors, which authorises a qualified war against persons of their demeanor, defining it’s objects, & limiting
                            it’s extent? considering this act as constituting the state of things between us & them, the captives may certainly be
                            held as prisoners of war. if we restore them it will be an act of favor, and not of any right they can urge. whether Great
                            Britain will give us that reparation for the past, & security for the future, which we have categorically demanded,
                            cannot as yet be foreseen: but we have believed we should afford her an opportunity of doing it, as well from justice &
                            the usage of nations, as a respect to the opinion of an impartial world, whose approbation & esteem are always of value.
                            this measure was requisite also to produce unanimity among ourselves; for however those nearest the scenes of aggression
                            & irritation may have been kindled into a desire for war at short hand, the more distant parts of the union have
                            generally rallied to the point of previous demand of satisfaction, & war, if denied. it was necessary too for our own
                            interests afloat on the ocean & under the grasp of our adversary; and added to all this, Great Britain was ready armed
                            & on our lines, while we were taken by surprise, in all the confidence of a state of peace, & needing time to get our
                            means into activity. these considerations render it still useful that we should avoid every act which may precipitate
                            immediate & general war, or in any way shorten the interval so necessary for our own purposes: and they render it
                            adviseable that the captives in the present instance should be permitted to return, with their boat, arms &c. to
                            their ships. whether we shall do this a 2d. a 3d or a 4th time must still depend on circumstances. but it is by no means
                            intended to retire from the ground taken in the proclamation. that is to be strictly adhered to. and we wish the military
                            to understand that while, for special reasons, we restore the captives in this first instance, we applaud the vigilance &
                            activity which by taking them, have frustrated the object of their enterprise, and urge a continuance of them, to intercept
                            all intercourse with the vessels, their officers or crews; and to prevent them from taking or recieving supplies of any
                            kind: and for this purpose, should the use of force be necessary, they are unequivocally to understand that force is to be
                            employed without reserve or hesitation. I salute you with great esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    